                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


ANTHONY MONTECINO (#391199) CIVIL ACTION


VERSUS


JAMES LEBLANC, ET AL. NO.: 18-00711-BAJ-EWD


                               RULING AND ORDER

      Before the Court is the United States Magistrate Judges Report and

Recommendation (Doc. 21) pursuant to 28 U.S.C. § 636(b)(l). The Report and

Recommendation addresses pro se Plaintiff Anthony Montecino's opposed Motion


for Summary Judgment (Doc. 12). The Magistrate Judge recommended that

Plaintiffs Motion be denied without prejudice because it was prematurely filed before

any discovery in this action was propounded, and because it fails to conform with


local rules. (Doc. 21 at p. 1). Plaintiffs motion cites no evidence, and includes no


attachments. See (Doc. 12). For a viable motion for summary judgment, Plaintiff

would need to wait for further factual development, such as exchanging discovery or


acquiring verified evidence to reference in the motion. Further, Plaintiff has failed to

comply with the local rules, which require summary judgment motions to be

accompanied by a separate statement of material facts. LOCAL CIVIL RULE 56(a).

      The Report and Recommendation notified the parties that, pursuant to 28

U.S.C. § 636(b)(l), they had fourteen (14) days from the date they received the Report

and Recommendation to file written objections to the proposed findings of fact,
conclusions of law, and recommendations therein. (Doc. 21. at p. 1). Neither party


objected. Having carefully considered the underlying Complaint and related filings,

the Court approves the IVtagistmte Judge s Report and Recommendation, and hereby

adopts its findings of fact, conclusions of law, and recommendation.


      Accordingly,

      IT IS ORDERED that the Magistrate Judge's Report and

Recommendation (Doc. 21) is ADOPTED as the Court's opinion herein.

      IT IS FURTHER ORDERED that Plaintiffs Motion for Summary

Judgment (Doc. 12) is DENIED WITHOUT PREJUDICE.



                                                           ^
                         Baton Rouge, Louisiana, this ^-w day of December, 2019.




                                             ^
                                       JUDGE BRIAN A. JAQKSON
                                       UNITED STATE^BTCTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
